                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

WILLIAM EAGLE, individually and
on behalf of all similarly situated persons,

       Plaintiff,

v.                                                                      Civ. No. 15-738 MV/GJF

FREEPORT-McMORAN, INC., f/k/a
FREEPORT-McMORAN COPPER &
GOLD, INC., a Delaware Corporation,

       Defendant.

                    ORDER APPROVING SETTLEMENT AGREEMENT

       THIS MATTER is before the Court upon the “Joint Motion to Approve the Parties’

Settlement Agreement and Release” [ECF 42] (“Motion”). The Court held a telephonic hearing

on this Motion on April 22, 2019. See Settlement Hr’g. Mins., ECF 45. The Court has considered

the terms of the parties’ “Confidential Settlement Agreement and Release of All Claims” [ECF 42

Ex. A] (“Settlement Agreement”), the record, the relevant law, and the information received at the

telephonic hearing. For the reasons set forth in the hearing, the Court finds that the Settlement

Agreement (1) involves a bona fide dispute, (2) is fair and equitable to all parties concerned, and

(3) contains a reasonable award of attorney’s fees. See Rodarte v. Bd. of Cty. Comm’rs, No. 14-

CV-193 JAP/SCY, 2015 LEXIS 114453, 2015 WL 509053, *13 (D.N.M. Aug. 28, 2015). The

Court will therefore GRANT the Motion and approve the Settlement Agreement.

       IT IS THEREFORE ORDERED that the Motion is GRANTED and that the parties’

Settlement Agreement is APPROVED.

       IT IS FURTHER ORDERED that the parties submit closing documents no later than

May 29, 2019.
IT IS SO ORDERED.




                    ________________________________________
                    THE HONORABLE GREGORY J. FOURATT
                    UNITED STATES MAGISTRATE JUDGE




                            2
